UNITED STATES COURT OF APPEALS

                           FOR THE FIFTH CIRCUIT



                               No. 97-40298


                               MELONIE WADE,

                                                       Plaintiff-Appellant,


                                     VERSUS


                       TOM WALTON; VICTORIA COLLEGE,

                                                      Defendants-Appellees.




           Appeal from the United States District Court
                For the Southern District of Texas
                                   (V-95-124)
                             January 15, 1998


Before WISDOM, HIGGINBOTHAM, and STEWART, Circuit Judges.

PER CURIAM:*

      Melonie   Wade     appeals    the    summary   judgment   entered    for

Defendant-Appellee      Victoria     College    on   her   retaliation    claim

brought under Title VII of the Civil Rights Act of 1964.                    We

affirm.


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                       1
     Wade    was    employed    by    the   College    in    July   1991   as   the

Articulation Coordinator for the newly-formed Tech Prep program, a

federally funded, state-wide program.           Wade’s immediate supervisor

was Tom Walton, who was responsible for technical education at the

College and was originally in charge of the Tech Prep program.

Walton reported to Dr. Steve Thomas, the Dean of Instruction.

     Walton made remarks to Wade with implied sexual connotations

beginning just days after Wade’s employment began. On February 25,

1992, Wade confronted Walton about his inappropriate comments for

the first time and informed him that they were offensive and

unwelcome.       The next morning, Walton reprimanded Wade concerning

her job performance for the first time.               Over the next two days,

they had     a   series   of   heated   discussions     that     culminated,     on

February 27, 1992, in Walton screaming and pointing his finger at

Wade and Wade retreating in tears. Wade characterizes the February

disputes as retaliation for her allegations of sexual harassment,

but the College contends that the disputes centered on their

differing views about their respective authority over policy and

budget in the Tech Prep program.               On February 28, 1992, Wade

complained about Walton’s            inappropriate sexual comments to Dr.

Jimmy Goodson, the President of the College. In response to Wade’s

complaint, President Goodson removed Walton as Wade’s supervisor,

arranged for Wade to report directly to Thomas, and directed Wade

and Walton to communicate in writing only.             Wade was also promoted

to Tech Prep Coordinator and given a raise.                 Wade and Walton were

                                        2
never again alone together.

     In spite of the College’s remedial action and the absence of

any further direct contact between Wade and Walton, Wade alleges

that Walton continued to retaliate against her and that the College

either   failed     to     respond    appropriately   or   affirmatively

participated in the retaliation.          In a letter dated December 11,

1992, she resigned from her position, citing sexual harassment and

program sabotage as the motivating factors.

     Wade filed suit in state court against the College alleging

sexual harassment, retaliation, wrongful termination and breach of

contract.   The case was removed to federal court.         The district

court granted summary judgment for defendants with respect to all

of Wade’s claims.

     This court reviews the district court’s grant of summary

judgment de novo.        Armstrong v. City of Dallas, 997 F.2d 62, 65

(5th Cir. 1993).    Summary judgment is appropriate when there is no

genuine issue of material fact, and the movant is entitled to

judgment as a matter of law.         See Fed. R. Civ. P. 56(c).

     To establish a prima facie case of retaliation, Wade was

required to present admissible evidence that (1) she engaged in

activity protected under the anti-discrimination statute; (2) an

adverse employment action occurred; and (3) there was a causal

connection between the participation in protected activity and the

adverse employment action.      Jones v. Flagship Int’l, 793 F.2d 714,


                                      3
719-20 (5th Cir. 1986).

     There is no dispute that Wade engaged in activity protected by

the anti-discrimination statute when she reported Walton’s sexual

harassment to President Goodson.        As to the second and third

elements, Wade contends that the adverse employment action she

suffered should be treated as a constructive discharge. To succeed

on this claim, Wade must show that the working conditions she faced

were so intolerable that a reasonable person in her shoes would

have felt compelled to resign.       Ugalde v. W.A. McKenzie Asphalt

Co., 990 F.2d 239, 242 (5th Cir. 1993).     Wade must also establish

that the actions that led to her decision to quit were tainted by

unlawful animus.   See Boze3 v. Branstetter, 912 F.2d 801, 806 (5th

Cir. 1990).

     There is no evidence in this record that the College harbored

retaliatory intent or took any action calculated to encourage

Wade’s resignation.   See Barrow v. New Orleans S.S. Ass’n, 10 F.3d
292, 297 (5th Cir. 1994).       Although Wade and Walton had an

unpleasant working relationship after she reported the sexual

harassment, the summary judgment evidence does not raise a material

question of fact on Wade’s claim of constructive discharge or on

the element of causal connection.

     AFFIRMED.




                                 4